United States Court of Appeals
                       For the First Circuit

No. 13-2330

                            THOMAS LOCKE,

                        Plaintiff, Appellant,

                                    v.

                          US AIRWAYS, INC.,

                         Defendant Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel,    U.S. District Judge]



                               Before

                         Lynch, Chief Judge,
                 Howard and Kayatta, Circuit Judges.


     Christopher J. Trombetta for appellant.
     Christopher J. Campbell, with whom Jackson Lewis P.C. was on
brief, for appellee.



                           August 20, 2014
           HOWARD, Circuit Judge.     After Thomas Locke, a US Airways

mechanic at Logan International Airport, was discovered pilfering

company property, he entered into a "Last Chance Agreement" with US

Airways.   Locke's "last chance" at continued employment failed to

materialize, however, after Logan Airport authorities denied his

application for renewal of his security badge.      Locke now appeals

the district court's grant of summary judgment on his claim that US

Airways breached the Last Chance Agreement by influencing the

airport's decision to deny his badge and by preventing him from

transferring to Philadelphia International Airport.        Finding no

triable basis for these contentions in the record, we affirm.

                                 I.

           In August 2009, US Airways received phone calls reporting

ongoing theft from its aircraft and identifying Locke as the

culprit.   Michael Bashar, US Airways' station director at Logan

Airport, responded by enlisting the assistance of the Massachusetts

State Police.   The State Police conducted surveillance outside the

US Airways hangar, and on September 18, 2009, observed Locke

exiting the hangar while carrying a large trash bag and a cooler.

Two officers stopped Locke in the parking lot, and Locke agreed to

accompany them to the police barracks.       After reading Locke his

Miranda rights, the police interviewed him and searched the cooler

and trash bag, finding sodas, beers, sandwiches, soap, toilet

paper, and several other items taken from aircraft. Locke admitted


                                -2-
to filching the items.     The officers released Locke but retained

his security badge, which granted him access to secure areas of

Logan Airport.

          Later that evening, Locke called his supervisor, Robert

Andrews, and informed him that the State Police had caught him

taking items from aircraft and had confiscated his security badge.

The following Monday, September 21, Andrews told his supervisor,

Nelson Conarroe (the Regional Director of Technical Operations),

about   the    incident,   and   suspended   Locke   pending   further

investigation.

          The airline had little time to investigate, however.

Under the terms of a collective bargaining agreement between US

Airways and the International Association of Machinists, US Airways

was obligated to make a disciplinary decision within five days of

the underlying incident -- in other words, by September 23.       With

this deadline looming, US Airways entered into a "Last Chance

Agreement" (the "Agreement") with Locke on September 23 "[i]n lieu

of termination and in order to provide [Locke] a final opportunity

to demonstrate his ability to comply with Company policies and

procedures."   The Agreement provided for Locke's return to work on

October 16, 2009, but stated that "reinstatement [was] contingent

upon completion of any pre-employment steps required by law,

Company policy, or the terms of this Agreement, including, if

applicable, a security screening." The Agreement also empowered US


                                  -3-
Airways to convene a meeting with Locke to determine whether he had

violated its terms; any such determination would be "final and

binding with respect to whether [Locke] violated the terms of this

Agreement, and the imposition of discipline, up to and including

termination."

          In order to return to work at Logan, Locke needed a

security badge.    Locke testified that he sought to reobtain his

original badge from the State Police as early as September 21, on

which date Andrews told Locke that he would go to the police

barracks and pick up the badge.     After Andrews apparently met with

no success, Locke himself went to the office of the badging

authority, MassPort, on October 14.         Locke was informed that his

badge had been lost and that he would need to reapply for a new

badge by filling out an application and obtaining a signature from

US Airways.     Following these instructions from MassPort, Locke

filed a badge application the next day, October 15, with a US

Airways signature on the application form.1

          On    November   3,   Major    Michael   Concannon,   MassPort's

Director of Aviation Security, issued a letter informing Locke that

his badge application had been denied and explaining the basis for

the denial. The letter recited the details of Locke's September 18



     1
        Although the application form itself was not placed in the
record, and although the parties did not address this fact in their
briefs, deposition testimony suggested that a "denied" notation was
placed on Locke's application on or around October 16.

                                   -4-
encounter with the State Police and his admission of theft, and

concluded:

                    Holding a Security Badge for Boston-
             Logan International Airport is a privilege,
             and the security of the Airport depends in
             large part on the Authority being able to
             trust that Security Badge holders will
             faithfully     discharge     the    security
             responsibilities that attend that privilege.
             Your admission that you have been conducting
             an ongoing criminal enterprise at the Airport
             vitiates that trust and renders you unfit to
             hold a security badge for Boston-Logan
             International Airport.

             Meanwhile, on the advice of Conarroe, Locke also applied

for a comparable mechanic position with US Airways at Philadelphia

International Airport. Locke received this position on November 5.

However, although Conarroe promised Locke that he would receive a

security badge at Philadelphia International, Locke never in fact

obtained such a badge and never began work in Philadelphia.

             On   November   10,   Locke   met   with   Andrews,   a   union

representative, and (via telephone) Conarroe to discuss whether

Locke had complied with the terms of the Agreement.                Conarroe

inquired whether Locke had obtained a security badge, and when

Locke admitted that he had not, Conarroe provided him until the end

of the week (November 13) to do so.        On November 13, Conarroe sent

Locke a letter stating that he had violated the terms of the

Agreement and terminating his employment forthwith.            Conarroe's

letter explained:



                                     -5-
            Under the terms of the Agreement you were
            required to return to work on October 16,
            2009. The Agreement also provided that your
            reinstatement was contingent upon completion
            of any pre-employment steps required by law,
            Company policy, or the terms of this
            agreement, including a security screening.
            You failed to obtain the required BOS Airport
            Identification Badge and failed to return to
            work on October 16, 2009.

            Thereafter, Locke filed this suit, alleging breach of

contract, breach of the implied covenant of good faith and fair

dealing, and wrongful termination.     US Airways moved for, and the

district court granted, summary judgment on all three counts.2

This appeal followed.

                                 II.

            On appeal, Locke challenges the district court's grant of

summary judgment only as to his claims for breach of contract and

breach of the implied covenant of good faith and fair dealing; he

does not press his wrongful termination claim.        We review the

district court's summary judgment order de novo; "[i]n so doing, we

draw all reasonable inferences in favor of the non-moving party

while ignoring conclusory allegations, improbable inferences, and

unsupported speculation."    Alicea v. Machete Music, 744 F.3d 773,

778 (1st Cir. 2014) (internal quotation marks and alterations

omitted).    To withstand summary judgment, Locke must therefore



     2
       The court first rejected US Airways' argument that Locke's
state-law claims were preempted by the Railway Labor Act, 45 U.S.C.
§ 151 et seq. US Airways does not press that argument before us.

                                 -6-
"present definite, competent evidence" in support of his claims;

"bald assertions, empty conclusions, rank conjecture, or vitriolic

invective" will not suffice.            Pina v. Children's Place, 740 F.3d

785, 795-96 (1st Cir. 2014) (internal quotation marks omitted).

Proceeding in reverse order, we first address Locke's claim for

breach of the implied covenant of good faith and fair dealing.

                A.      Good Faith and Fair Dealing

                The district court made quick work of Locke's good faith

and fair dealing claim, recognizing that although Massachusetts law

implies     a    covenant   of   good   faith   and   fair   dealing     in   every

contract, in the employment context this doctrine provides merely

that "an employer is accountable to a discharged employee for

unpaid compensation if the employee were terminated in bad faith

and   the       compensation     is   clearly   connected    to   work    already

performed."          Harrison v. NetCentric Corp., 744 N.E.2d 622, 629

(Mass. 2001); see also Fortune v. Nat'l Cash Register Co., 364

N.E.2d 1251, 1257 (Mass. 1977).3           Because Locke nowhere alleged a

failure to compensate him for work he had already performed, the

district court found this claim baseless.             On appeal, Locke mounts

no meaningful challenge to this conclusion, and our own review of

Locke's complaint reveals no basis for this claim.                We accordingly

affirm the district court's grant of summary judgment as to Locke's



      3
        Although the Agreement specified that it was to be governed
by Arizona law, the parties have proceeded under Massachusetts law.

                                         -7-
claim for breach of the implied duty of good faith and fair

dealing.

             B.       Breach of Contract

             Locke advances two distinct theories as to how US Airways

breached the Agreement, arguing that the airline 1) interfered with

his application for a security badge at Logan Airport and 2)

precluded him from transferring to an airport in Philadelphia,

where Locke avers that he could have easily gained security

clearance.     We address each theory in its turn.

                      1.    Badge Application

             The November 13 letter from Nelson Conarroe terminated

Locke for failing to obtain a security badge and for failing to

return to work on October 16, the date specified in the Agreement.

Locke primarily argues that his inability to obtain a badge was due

to wrongful interference from Bashar, the station director, placing

US Airways in breach of the Agreement.              Initially, however, Locke

raises the broader contention that the Agreement did not require

him   to   obtain   a   badge    by   any   particular    date   and   therefore

furnished no ground for his termination on November 13. We address

each issue separately.

                            a.    Deadline to Obtain Badge

             Locke correctly points out that the Agreement did not

expressly     state     a   deadline    for   him    to   obtain   his   badge.




                                       -8-
Nevertheless, such a deadline is plainly implied from the following

paragraph of the Agreement:

                  Concurrent        with       Employee's
           reinstatement    to   his    former   position,
           Employee's personnel file will reflect a
           disciplinary suspension without pay from Sept
           19, 2009 through employees [sic] return to
           work, October 16, 2009.       Employee and the
           Union understand and agree that reinstatement
           is contingent upon completion of any pre-
           employment steps required by law, Company
           policy, or the terms of this Agreement,
           including,    if    applicable,    a   security
           screening.

Locke implores us to read these adjacent sentences in hermetic

isolation, arguing that the time period in the first sentence

"refers only to the length of the suspension and not the date by

when any pre-employment steps must be completed" and that the

second sentence in turn "does not indicate that the steps must be

completed by a particular date."       This is too strained a reading.

The first sentence specifies October 16 as the date of Locke's

"return   to   work";   the   second   sentence   renders   reinstatement

conditional upon completion of a security screening and other pre-

employment steps.       The only reasonable inference is that these

steps had to be completed by the date of reinstatement, i.e.,

October 16.

           A cursory review of the Agreement's backdrop compels the

same conclusion.    See generally McAdams v. Mass. Mut. Life Ins.

Co., 391 F.3d 287, 299 (1st Cir. 2004) (under Massachusetts law,

"agreements should be construed with reference to the situation of

                                   -9-
the parties when they made it and to the objects sought to be

accomplished" (internal quotation marks omitted)).           The undisputed

testimony of Robert Andrews, Locke's supervisor, established that

the badge was necessary for Locke to access the secure areas where

he worked.    Indeed, Locke himself testified that his reinstatement

was contingent upon obtaining a security badge. Because a security

badge was a sine qua non of Locke's return to work both under the

language of the Agreement and under airport security policies, the

Agreement is properly construed as requiring Locke to obtain a

badge by October 16, the date of his return.

                           b.    Bashar's Interference

             Locke's contention that Bashar foiled the issuance of his

security badge and thereby placed US Airways in breach of the

Agreement warrants a somewhat lengthier analysis.            At the outset,

we   note   that   Locke   identifies     no   specific   provision   of    the

Agreement violated by Bashar's alleged interference. Nevertheless,

we accept the underlying premise that if US Airways prevented Locke

from obtaining his security badge, US Airways could not then

terminate Locke for failing to obtain a badge.              See Lobosco v.

Donovan, 565 N.E.2d 819, 821 (Mass. App. Ct. 1991) ("[A] promisor

may not avoid his promised performance based on the nonoccurrence

of   a   condition,   where     the   promisor   has   himself   hindered   or

prevented its occurrence."); see also Rigs v. Sokol, 61 N.E.2d 538,

542 (Mass. 1945); Restatement (Second) of Contracts § 245 & cmt. a,


                                      -10-
illus. 1 (1981).     In other words, US Airways could not circumvent

its obligations under the Agreement simply by making a badge

unattainable   and   thereby   preventing    Locke     from   fulfilling   a

condition of his reinstatement.

          That said, the record evidence is insufficient for a

reasonable jury to conclude that the badge denial was in fact

attributable to Bashar and, by extension, to US Airways.4           Although

Locke points to evidence showing that Bashar personally opposed his

badge application, he fails to establish a triable issue on whether

MassPort ultimately denied his badge application for that reason

rather than because of independent security concerns.

          Locke's    claim   rests    primarily   on   an   email   exchange

between Bashar and MassPort security officials a few days prior to

the November 3 badge denial.     On the evening of October 30, Bashar

received the following email from Captain Richard Lane of the State

Police:

                 The Major received a phone call from
          LtCol Smith, MSP Field Services, inquiring why
          we (MSP) will mt [sic] give Mr. Locke his
          "badge back" since he has served his "two week
          suspension" and "US Air wants Mr Locke back at
          work." . . . LtCol Smith still insists that
          Major Concannon send him an email on Monday
          morning on whether or not "we are going to
          give Mr Locke his badge back."


     4
        In light of our ultimate conclusion that Bashar had no
influence on MassPort's decision, we do not address the potentially
vexing question of whether the challenged actions of Bashar, a US
Airways employee, were properly attributable to US Airways and
therefore placed the company in breach of the Agreement.

                                     -11-
                 I need to know if USAir's position has
          changed on this issue. If it has not, then
          the Aviation Security Director's [i.e.,
          Concannon's] position will remain unchanged.

Bashar replied late the following evening that "USAirways is okay

with returning Tom Locke's airport badge back to him." Roughly ten

minutes later, Lane sent the following reply, copying Concannon and

others on the email:

                 This sudden change in position is
          extremely disturbing. However, if USAir wants
          Tom Locke to have a SIDA badge he must re-
          apply with USAir as the sponsor. The process
          does not allow a badge to simply be re-issued
          in this matter. Locke was removed from the
          system because he was arrested for offenses
          committed   on  Massport   property  over   a
          significant amount of time.
                 His badge was taken because the
          Aviation Security Director has concerns that
          someone who would commit such crimes could
          also be compromised on security.
                 When and if Locke's application for a
          SIDA badge is filed it will be processed
          accordingly.

Bashar then replied approximately an hour later:

          I do not support the decision to return Tom
          Locke's badge.   I was informed by USAirways
          labor relations department responsible for the
          maintenance department that once a decision
          was make [sic] I did not have the authority to
          prevent him from getting a SIDA badge.
                 If you could hold off processing his
          badge until I have a chance to talk to our
          legal department on Monday I would appreciate.

Bashar spoke to US Airways' labor relations department the next day

(Monday, November 2) and was told that it was "okay for [Locke] to

come back"; Bashar then passed this information along to Lane on


                               -12-
the same day.      Concannon issued the letter denying Locke's badge

application on the following day, November 3.

           Locke places great weight on Bashar's statement in the

final email that he "[did] not support the decision to return Tom

Locke's badge" and on Bashar's accompanying request that the badge

processing be held off.           In his brief, he further claims that

"[t]he Massachusetts State Police had indicated that Mr. Bashar's

direction would mandate that a badge would not be issued" and that

Concannon "acknowledged that Mr. Bashar's opposition . . . had been

a 'cause' of the non-issuance of the badge."

           These latter allegations are unsupported in the record,

however, leaving Locke unable to establish a causal nexus between

Bashar's   email    and    MassPort's    decision   to    deny    his   badge

application.    Although the record provides some tepid support for

the proposition that US Airways' position was germane to the

badging    decision,      there    is   no   indication    that     Bashar's

personal view had any bearing.          Indeed, Bashar himself stated in

the allegedly impugning email that he "did not have the authority

to prevent [Locke] from getting a SIDA badge" once US Airways had

made a decision to support Locke's application.           Nor did Bashar's

correspondence suggest that US Airways opposed badge issuance; in




                                     -13-
fact, Bashar reported that US Airways was "okay with returning Tom

Locke's airport badge back to him."5

          Concannon's deposition testimony, upon which Locke also

relies, undermines rather than supports Locke's case.    Concannon

initially testified that at the time he signed the letter denying

Locke's badge application, his "memory [was] that U.S. Air was

still discussing internally what its position was, and . . . its


     5
        At oral argument, Locke suggested that the very fact that
Lane emailed Bashar to inquire whether "USAir's position ha[d]
changed" indicates that Bashar's response was germane to MassPort's
decision. That inference is sensible, but Locke again fails to
distinguish between the airline's position and Bashar's own
opinion.   Bashar answered Lane's question unequivocally in his
first email, indicating that the airline was "okay" with returning
Locke's badge. The dissenting personal view voiced in Bashar's
second email did not bear on the topic of Lane's inquiry, to wit,
"USAir's position" on badge issuance.
     To be sure, MassPort does not appear to have understood at all
times that US Airways supported Locke's application. As we have
set forth above, after Bashar responded that US Airways was "okay"
with returning Locke's badge, Lane replied, "This sudden change in
position is extremely disturbing" -- suggesting, of course, that
MassPort officials previously thought that US Airways opposed badge
issuance. Concannon also recollected a change of position by US
Airways on sponsorship: "I do recall some information that U.S.
Airways would not be sponsoring Mr. Locke, and at some point, I
think there was a change of heart and then perhaps even another one
after that."   Similarly, Lieutenant Anthony Bille, also of the
Massachusetts State Police, testified that although he "wasn't
privy to [US Airways'] internal discussions," he "kn[e]w there was
some sort of conflict" within the company regarding Locke's badge
application. But Locke proffers no theory as to why US Airways was
initially perceived as opposing badge issuance, nor does the record
support anything more than speculation on this question.       This
ambiguity, while perplexing, therefore does not suffice to defeat
summary judgment.     Nor are we in any event convinced that
MassPort's initial understanding of the airline's position was
relevant to its ultimate decision, as Bashar's email made clear
that the airline did support Locke's application (hence the "sudden
change in position").

                               -14-
position may have had some impact on [his] decision, but [he] did

not make a decision solely based on what U.S. Air would or wouldn't

do."       He then clarified:

               Mostly I would say if there was no sponsoring
               company, the point would be moot, and I
               wouldn't even have to make a decision because
               they were still discussing internally what
               their position was and whether they would
               actually sponsor Mr. Locke to get his badge
               back. I made a decision based on security.

Concannon further explained that "the Aviation Security Director's

position" alluded to in Lane's first email was that Concannon "was

not in favor of giving Mr. Locke his badge back at that point";

that even if US Airways consistently supported Locke's badge

application, that would not have required Concannon to issue a

badge; and that the badging decision was based on Concannon's

"independent judgment as to whether or not [Locke was] a security

risk" and on his "consulting with MassPort personnel" on this

question.6       Presented with the email chain between Bashar and

MassPort, Concannon stated that "[t]he implication of Mike Bashar's

email to Rich Lane on November 1st [was] that U.S. Airways would

have been okay with Tom Locke getting a badge back" and that except

for    Bashar's    "personal    opinion,"   nothing   in   the   email   chain

indicated opposition to the badge from US Airways.                 Concannon


       6
         Lieutenant Bille echoed Concannon's testimony on this
point, stating that US Airways "had minimal effect" on the badging
decision by MassPort and the State Police, and that the decision
was "independent of the airway's or vendor's view on the matter
. . . [b]ecause security [was] of the essence."

                                     -15-
further testified that Locke's October 15 badge application, signed

by the Badge Coordinator for US Airways, indicated that the airline

was sponsoring Locke's application.

           This evidence lends no support to Locke's theory that the

denial of his badge was traceable to any malign meddling of Bashar.

Bashar's emails clearly distinguished US Airways' institutional

support for Locke's application from his contrary personal opinion,

which he acknowledged could not prevent badge issuance.         And

although Concannon initially suggested that US Airways' position

"may have had some impact" on his decisionmaking, he proceeded to

explain that the airline would primarily impact his decision if it

declined to sponsor Locke, such that "the point would be moot, and

[he] wouldn't even have to make a decision."   That was not the case

here.   Locke submitted an application signed by US Airways' Badge

Coordinator, and Bashar's emails informed MassPort that the airline

supported Locke's application despite Bashar's own dissenting view.

Moreover, after asking MassPort to "hold off processing [Locke's]

badge" while he spoke to the legal department, Bashar followed up

with MassPort the very next day, informing Lane that the labor

relations department had told him that it was "okay for [Locke] to

come back."    Therefore, the summary judgment record reveals no

contradiction to Concannon's testimony that he ultimately "made a

decision based on security" that Locke might exploit at trial.

Locke's contrary belief that Bashar orchestrated the denial of his


                                -16-
application   ultimately    amounts   to   no   more   than   that   --   an

unsupported belief that need not be credited at summary judgment.

See Alicea, 744 F.3d at 778.7

                  2.   Philadelphia Transfer

          Locke alternatively avers that US Airways breached the

Agreement by preventing his transfer to Philadelphia International

Airport, where Locke obtained a comparable mechanic position with

US Airways.   More specifically, Locke contends that the Agreement

"did not mandate that [he] needed to work at Logan" and that by

terminating Locke after he had obtained the Philadelphia position,

the airline breached its contractual obligation to reinstate Locke

"upon completion of any pre-employment steps."

          Once again, however, Locke's theory lacks an adequate

foundation in the record.    The apposite evidence comprises only 1)



     7
        Locke also cites his own testimony that Andrews informed
him on October 14 that Bashar was "wrongfully and without reason
. . . holding [his] badge back" and that Conarroe told him in late
October that Bashar had been preventing the issuance of the
security badge at Logan.      Even assuming arguendo that these
statements are admissible nonhearsay under Fed. R. Evid.
801(d)(2)(D) (statements of an opposing party's employees), they
are in themselves "bald assertions [and] empty conclusions" that
need not be credited at summary judgment. Pina, 740 F.3d at 795
(internal quotation marks omitted). Locke only offered Andrews's
and Conarroe's conclusory remarks that Bashar was preventing the
issuance of a badge, with no explanation of how Bashar did so.
Indeed, Locke conceded that his "only basis . . . for saying that
Mr. Bashar was preventing [him] from getting the badge was Bob
Andrews telling [him] that Bashar was preventing it."      Nor did
Andrews or Conarroe themselves offer any corroborating testimony on
this point. Without further context and detail, these statements
raise no genuine factual questions precluding summary judgment.

                                 -17-
Locke's testimony in an affidavit that he applied for and received

the position on the advice of Conarroe, who promised that he would

receive a security badge in Philadelphia; and 2) general testimony

of   Matthew   Ellis-Drackett,   a    badging   officer   at   Philadelphia

International,     concerning    that       airport's   security    badging

procedures.    Although Locke suggests that he would have received a

security badge at Philadelphia International, he nowhere indicates

that he actually obtained such a badge.8          Nor does he argue that

this failure to obtain a badge was somehow the fault of US Airways,

as he claims was the case at Logan Airport.             With no evidence,

then, that Locke completed the vital "pre-employment step" of

obtaining a security badge at Philadelphia International, Locke's

argument that US Airways was contractually obligated to reinstate

him in Philadelphia is a nonstarter.

           More fundamentally, even if Locke had obtained a security

clearance in Philadelphia, the Agreement itself furnishes no basis

for Locke's claim that he was entitled to transfer to another

airport.   The Agreement spoke of Locke's "reinstatement to his


      8
        Even Locke's contention that he would have received a badge
in Philadelphia lacks a sufficient basis in the record, resting on
little more than "unsupported speculation." Alicea, 744 F.3d at
778.   In discussing badging procedures, Ellis-Drackett did not
address the particular facts of Locke's case, only the airport's
general practices.    And although Locke testified that Conarroe
promised him that he would receive a badge in Philadelphia, there
is no indication that Conarroe had any influence on the badging
decision in Philadelphia; on the contrary, Ellis-Drackett testified
that Conarroe was "not an authorized signer" for US Airways badge
applicants at Philadelphia International.

                                     -18-
former position," not his transfer to a new position. Furthermore,

if US Airways believed that Locke had failed to comply with the

Agreement's terms, the Director of Maintenance (i.e., Conarroe) was

empowered to conduct a meeting with Locke to determine whether the

Agreement had been violated. Conarroe's ultimate determination was

to be "final and binding with respect to whether [Locke] violated

the terms of th[e] Agreement."         Conarroe held such a meeting with

Locke   on    November   10,   and    thereafter    terminated   Locke   for

"fail[ing]     to   obtain   the   required   BOS   Airport   Identification

Badge."      That determination is conclusive under the terms of the

Agreement, regardless of whether Locke personally believes that a

transfer to Philadelphia would also have satisfied the Agreement.

             C.      Miscellany

             We briefly address the potpourri of additional issues

alluded to in Locke's brief.            Locke contends that US Airways

decided to terminate him in response to allegedly "defamatory" news

articles "indicat[ing] that Mr. Locke's behavior made Logan unsafe

. . . [and] that his acts suggested that terrorist activities could

occur at the airport."             Other than the articles themselves,

however, Locke cites no evidence indicating that the news coverage

in any way influenced US Airways' decisionmaking or that the

airline's stated basis for terminating Locke (failure to obtain a

security badge) was somehow pretextual.




                                     -19-
             Locke's statement of facts also contains a number of

quasi-argumentative assertions, alleging, for instance, that "[t]he

removal of items from the hangar by Mr. Locke . . . stems from a

practice approved by the airline for more than twenty-five years";

that the State Police failed to investigate "whether Mr. Locke had

removed articles from the US Airways hangar area on any occasions

other than September 18, 2009," from which Locke infers that

"Massport simply relied on US Airways request that Mr. Locke not

receive a security badge"; and that the State Police "always issue

badges   to    employees    whose   airline   employers   support   their

issuance."     Locke fails, however, to meaningfully develop these

allegations in the argumentative section of his brief.         They are,

accordingly, waived.       See United States v. Zannino, 895 F.2d 1, 17

(1st Cir. 1990).

                                    III.

             For the foregoing reasons, we affirm the district court's

order granting US Airways' motion for summary judgment.




                                    -20-